ORDER DENYING PETITION FOR REVIEW
This matter comes before the Fort Peck Court of Appeals on a Petition for Review filed by Appellant Rose Wise. Appellant appeared pro se.
A review of the file indicates the Order of Judge Roxanne Gorneau being appealed is dated October 23, 2009.
The Petition for Review is dated November 19, 2009; acknowledged November 24, 2009, and filed December 12, 2009.
Even using the November 19, 2009 date as date of the Petition for Review, more than 15 days had elapsed since the date of final order.
The Petition for Review was not timely filed. The time for filing is within 15 days from date of entry of the final order or judgment appealed. II CCOJ § 207.
IT IS HEREBY ORDERED that the Petition for Review is denied.